     Case 2:17-cv-00879-JCM-BNW Document 72 Filed 10/14/20 Page 1 of 2




 1

 2

 3

 4                                 UNITED STATES DISTRICT COURT
 5                                          DISTRICT OF NEVADA
 6                                                     ***
 7    Ernest Jord Guardado,                                   Case No. 2:17-cv-00879-JCM-BNW
 8                             Plaintiff,
                                                              ORDER
 9            v.
10    State of Nevada Ex Rel, et al.
11                             Defendants.
12

13            After reviewing the docket in this case, it has come to the Court’s attention that the operative

14   complaint has not been separately filed on the docket nor apparently served on defendant Quentin

15   Bryne.

16            IT IS THEREFORE ORDERED that Clerk of Court must detach the operative complaint

17   (ECF No. 41-1) and file it as a separate entry on the docket.

18            IT IS FURTHER ORDERED that the Clerk of Court must send Plaintiff a blank copy of

19   form USM-285.

20            IT IS FURTHER ORDERED that Plaintiff shall have until November 3, 2020 to fill out and

21   file the required USM-285 form. On the form, Plaintiff must fill in defendant Quentin Bryne’s last-

22   known address.

23            IT IS FURTHER ORDERED that the Clerk of Court is directed to issue a summons, under

24   seal, for defendant Quentin Bryne, using the address Plaintiff provides on the filed USM-285 form.

25            IT IS FURTHER ORDERED that the Clerk of Court serve a copy of this order, the sealed

26   and issued summons, the filed USM-285 form, and the operative complaint (ECF No. 41-1) on the

27   U.S. Marshals Service.

28
     Case 2:17-cv-00879-JCM-BNW Document 72 Filed 10/14/20 Page 2 of 2




 1          IT IS FURTHER ORDERED that upon receipt of the USM-285 form, the U.S. Marshal

 2   shall, in accordance with Federal Rule of Civil Procedure 4(c)(3), attempt service on defendant

 3   Quentin Bryne.

 4          DATED: October 14, 2020.

 5

 6
                                                       BRENDA WEKSLER
 7                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                               Page 2 of 2
